Citation Nr: 0946099	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  03-16 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for PTSD.  This case was previously before the 
Board in July 2005 and again in January 2008 and was remanded 
on each occasion for additional development of the record.  
As the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran was assigned for approximately 18 months to 
the 70th Medical Depot.  His military occupational specialty 
was pharmacy helper.

2.  The competent medical evidence of record demonstrates 
that the Veteran's diagnosed PTSD is related to service.


CONCLUSION OF LAW

PTSD incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's entitlement to the benefit sought on appeal.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2009). 

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Several decisions of the United States Court of Appeals for 
Veterans Claims (Court) have affected the adjudication of 
claims for service connection for PTSD.  In approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, should the case be 
referred for a medical examination to determine the 
sufficiency of the stressor and to determine whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  In other words, if the adjudicators determine 
that the existence of an alleged stressor or stressors in 
service is not established by the record, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, a diagnosis of PTSD 
based upon claimed stressors whose existence the adjudicators 
have not accepted would be inadequate for rating purposes.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 
Vet. App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 
(1994).

The Veteran asserts that service connection is warranted for 
PTSD.  He has described various stressors.  During a VA 
examination by a social worker in November 2001, the Veteran 
related that he was involved in supply work on Okinawa, and 
that he flew to Vietnam every three or four months.  He 
assisted in loading planes with wounded soldiers who were 
going to Okinawa for hospital care.  He also said he assisted 
in loading planes with body bags being returned to the United 
States.  He asserted he worked in the hospital as a 
pharmacist and spoke to many soldiers who had just finished 
combat duty, and that they told him about their combat 
experiences.  

The record reflects that the Veteran's military occupational 
specialty was pharmacy helper, and that he served with the 
70th Medical Depot.  

The service treatment records disclose that the Veteran 
indicated on a report of medical history in April 1966 that 
he had been treated for two years for a mental condition that 
was like claustrophobia.  He was seen for hyperventilation 
syndrome in February 1967 and Valium was prescribed.  On a 
report of medical history in May 1968, in conjunction with 
the separation examination, the Veteran related a history of 
depression or excessive worry and nervous trouble, but denied 
having frequent nightmares.  A psychiatric evaluation on the 
separation examination was normal.  

The Veteran was seen by a private physician in July 1999.  It 
was noted he suffered from PTSD dating to his experiences in 
Vietnam.  It was also indicated that the Veteran saw a 
private psychologist many years ago for this.  The Veteran 
stated he was again having a lot of nightmares.  He 
maintained that he loaded body bags during service and that 
he had flashbacks and nightmares of this.  The pertinent 
diagnoses were PTSD and depression.  The physician stated 
that this seemed to be service-connected.

On VA psychosocial assessment in December 2000, the Veteran 
reported he had been physically and psychologically abused by 
his father until he entered service.  He described some in-
service stressors.  The assessment was PTSD.

The Veteran was afforded a VA psychiatric examination in 
November 2001.  He apparently brought letters from his wife 
and a friend to the examination that were reviewed by the 
examiner.  The letter from his spouse summarized his 
stressors.  The Veteran stated that he had access to Valium 
in the warehouse while he was in service and that he took it 
as needed for his anxiety for the entire time he was 
overseas.  He again stated he had been abused by his father.  
Following a mental status evaluation, the diagnosis was PTSD 
(non-combat type), unspecified.  The examiner noted that 
while the Veteran had some developmental problems related to 
his father's abuse, he clearly had some significant problems 
in adult life as a result of his experiences in service.  He 
stated that although the Veteran was not exposed to life-
threatening situations, he was around others who had been 
wounded, and he had seen body bags and that had a lasting 
effect on him.  

In a September 2003 letter, a private psychologist summarized 
the Veteran's in-service stressors.  She concluded that his 
PTSD symptoms were present due to service. 

It is not disputed that the Veteran served as a pharmacist 
helper and that he was assigned to the 70th Medical Depot.  
Following a request for information from the VA, the Center 
for Unit Records Research (now known as U.S. Armed Services 
Records Research Center) confirmed that the U.S. Army 
Hospital at Ryuku, Japan, treated casualties from Vietnam 
during the Veteran's assignment to the 70th Medical Depot 
from January 1967 to July 1968.  

Accordingly, the Board concedes that the Veteran was exposed 
to a stressor while in service.  Both private and VA medical 
providers have opined that the Veteran's PTSD is related to 
his in-service stressors.  Thus, resolving the benefit of the 
doubt in the Veteran's favor, the Board concludes that 
service connection is warranted for PTSD.


ORDER

Service connection for PTSD is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


